Fletcher, Presiding Justice.
Donald Dance appeals the denial of the filing of his Petition for Writ of Mandamus. Because mandamus is not available to compel a public official to perform a discretionary act unless there is a gross abuse of discretion, we affirm.
Dance is currently incarcerated and brought this mandamus action against J. Wayne Garner, the former Chairman of the Board of Pardons and Paroles, to require Garner to set a tentative release date in accordance with the Parole Decision Guidelines. In adopting these guidelines, the Pardons and Paroles Board reserved the discretion to deviate from the guidelines and to establish a tentative parole month at any time prior to the expiration of a prisoner’s sentence.1 Because the board retained the discretion to set Dance’s parole date beyond the guidelines’ recommendation, and because mandamus is not available to control a public official’s discretion,2 the trial court did not err in denying its filing.

Judgment affirmed.


All the Justices concur.


 Vargas v. Morris, 266 Ga. 141 (465 SE2d 275) (1996).


 Id. at 142.